Citation Nr: 1107158	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of head 
trauma, to include cerebrovascular accident (CVA), headaches, 
dizziness, left-sided hemiparesis, and left optic atrophy.

2.  Entitlement to service connection for a seizure disorder, to 
include as secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant was on active duty in the United States Navy from 
November 1984 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen previously denied claims of 
entitlement to service connection for the residuals of head 
trauma, bilateral hearing loss and tinnitus.  The March 2005 
rating decision also denied entitlement to service connection for 
seizures.  The appellant submitted a Notice of Disagreement with 
this determination in June 2005, and timely perfected his appeal 
in March 2006.

In January 2009, the Board: reopened the appellant's claim of 
entitlement to service connection for the residuals of head 
trauma; remanded the claim of entitlement to service connection 
for the residuals of head trauma on the merits; remanded the 
claim of entitlement to service connection for seizures; and 
declined to reopen the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
requested development having been completed, the appellant's 
claims of entitlement to service connection for the residuals of 
head trauma and for a seizure disorder have been returned to the 
Board for adjudication.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claims.  In his March 2006 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from head injury residuals, to 
include CVA, headaches, dizziness, left-sided hemiparesis, and 
left optic atrophy, that are the result of a disease or injury 
incurred in active duty service.

2.  The preponderance of the evidence supports a finding that the 
appellant currently suffers from a seizure disorder that is the 
result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The residuals of head trauma, to include CVA, headaches, 
dizziness, left-sided hemiparesis, and left optic atrophy, were 
not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Resolving all reasonable doubt in the appellant's favor, a 
seizure disorder, to include as secondary to head injury, was 
incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable rating decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).
The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  The record indicates 
that the appellant was provided notice letters in December 2004 
and December 2006.  These letters informed the appellant that VA 
would assist him in obtaining any documents that it was made 
aware thereof that would assist in the decision-making process of 
the claims.  He was further told that he could proffer any 
documents or statements in support of his claims, and that all 
items would be considered when a decision on the merits of his 
claims was made.  In addition, he was also informed how a 
disability rating is determined and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA 
obtained the appellant's available medical treatment records, 
including requesting any treatment records from the facilities 
the appellant had been treated, and those other records that VA 
was made aware thereof.  It is specifically noted that there was 
a question as to whether the appellant was receiving benefits 
from the Social Security Administration (SSA).  The SSA records 
were obtained and those too have been included in the claims 
folder for review.  Given the foregoing, the Board finds that VA 
has substantially complied with the duty to procure the necessary 
medical and other records.


Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  In this respect, and in conjunction with 
the Board's January 2009 Remand, the appellant did undergo VA 
examinations in April 2009 and May 2009.  The results of those 
examinations have been included in the claims folder for review.  
These reports involved a review of the claims folder, the 
appellant's available medical treatment records, interviews with 
the appellant, and the results of actual examinations of the 
appellant.  Therefore, the Board finds that these reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the duty 
to obtain the requisite medical information necessary to make a 
decision on the appellant's claims.  

Upon reviewing the development that has occurred since January 
2009, the Board also finds there has been substantial compliance 
with its remand instructions.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has noted 
that "only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  The record indicates that the Appeals 
Management Center (AMC) was asked to have the appellant examined 
and an opinion be obtained concerning the issues now on appeal.  
Such examinations were accomplished and the results of those 
examinations were forwarded to the AMC for review.  The AMC 
issued a Supplemental Statement of the Case after reviewing the 
results of the information obtained.  Based on the foregoing, the 
Board finds that the AMC substantially complied with the mandates 
of the Board's January 2009 Remand directives.  See Stegall, 
supra.  Therefore, in light of the foregoing, the Board will 
proceed to review and decide the claims based on the evidence 
that is currently of record.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claims such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The appellant contends that he currently suffers from the 
residuals of head trauma in service, to include CVA, headaches, 
dizziness, left-sided hemiparesis, left optic atrophy, and 
seizures.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Analysis

The appellant has been diagnosed with status post CVA, , 
headaches, dizziness, left-sided hemiparesis, left optic atrophy, 
and seizures.  See VA Examination Report, April 6, 2009.  
Accordingly, element (1) under Hickson, current disability, has 
been satisfied.  See Hickson, supra.

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that upon review of the appellant's 
service records, it is evident that he suffered numerous injuries 
to his cranium.  One medical record indicates that the head was 
injured when he fell.  Another medical record shows that the 
appellant's head was injured when he ran into a pipe while 
onboard ship.  Although the appellant was treated for these 
various incidents, when he was discharged from service in 
November 1992, he was not diagnosed as suffering from any type of 
head trauma residuals.  Regardless however, Hickson element (2) 
has arguably been met.

In 2001, the appellant began experiencing grand mal seizures.  
Two years later, in July 2003, after feeling ill for a day, the 
appellant was discovered unconscious in bed and transferred to 
hospital for immediate medical treatment.  After testing, it was 
determined that the appellant had suffered from a CVA, more 
specifically, an intracranial hemorrhage on the left occipital 
parietal side of the brain.  A craniotomy was performed to 
relieve massive cerebral swelling.

Turning to crucial Hickson element (3), nexus, the Board notes 
that the appellant was afforded a VA examination in April 2009.  
The VA examiner stated that the appellant's left sided weakness 
and left eye visual problems were caused by blunt head 
trauma/CVA/intracerebral hemorrhage in 2003.  It was noted that 
the appellant developed left hemiparesis and left eye blindness 
after the intracranial hemorrhage in 2003.  He did not have these 
problems prior to that date.  The appellant did suffer from 
headaches and dizziness following his head injury in 1991.  He 
began having seizures sometime in 2001.  The VA examiner 
concluded that the appellant's seizures were likely due to the 
head trauma sustained in 1991, while in active duty service.

An addendum to the April 2009 VA examiner was associated with the 
claims folder in May 2009.  The addendum again noted that the 
appellant developed left eye visual problems & left-sided 
weakness after a head injury in 2003, when he had intracranial 
hemorrhage and a subdural hematoma, which required a craniotomy.  
It was noted that the aforementioned neurological findings were 
unlikely related to head injury during military service in 1991.  
As noted above, the appellant began to suffer from seizures in 
2001 (prior to intracranial hemorrhage in 2003).  

The appellant has not provided any additional medical evidence to 
establish a relationship between his acknowledged head injuries 
and his seizures or his CVA.  It is further noted that the only 
medical opinion that establishes any relationship between the 
appellant's military service and the conditions from which he now 
suffers consists of the statement, and addendum, provided by the 
VA examiner that relates the in-service head trauma to the 
seizures.  The contrary evidence of an etiological relationship 
between the appellant's military service and the cerebrovascular 
accident, and the residuals thereof, is from the same VA 
examination report of April 2009 (inclusive of the May 2009 
addendum).  None of the other medical records contained in the 
claims folder provide either a positive or negative opinion with 
respect to any relationship between the claimed disorders and the 
appellant's military service.

Nevertheless, the claims folder does contain the statements 
provided by the appellant along with the written statements 
submitted by his spouse.  These statements essentially mirror the 
opinion of the VA doctor concerning the appellant's seizure 
disorder but contradict the same opinion with respect to the 
etiology of the appellant's CVA.  In determining whether evidence 
submitted by the appellant (and his witnesses) is credible, the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Once evidence is determined to 
be competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 

The Board does not doubt the credibility of the appellant or his 
wife in reporting their beliefs that the appellant's CVA was a 
result of his in-service head trauma or somehow inextricably 
intertwined with his seizure disorder.  However, the matter at 
hand involves complex medical assessments that require medical 
expertise.  See Jandreau.  The appellant and his wife are not 
competent to provide more than simple medical observations.  They 
are not competent to provide complex medical opinions regarding 
the etiology of the claimed disorder.  Thus, the lay assertions 
are not competent or sufficient.  Id.

With respect to the CVA and the residuals thereof, there were no 
complaints or findings contained in the service treatment records 
suggesting that the appellant had experienced such a condition.  
Nor does the competent and probative medical evidence relate the 
appellant's CVA, first shown many years after service, with his 
military service or any incident therein or to a service-
connected disorder.  Therefore, after reviewing the appellant's 
claims folder, the Board finds that the record is without 
sufficient competent evidence supportive of a finding that the 
CVA and the residuals thereof was caused by or related to his 
active duty service or any incident therein.  


Turning to the claimed seizure disorder, the statements provided 
by the appellant along with the VA's doctor's opinion supports 
the proposition that the appellant's seizure disorder was caused 
by the repeated head traumas the appellant experienced while on 
active duty.  Moreover, when the appellant was examined by the 
VA, the examiner indicated that it was quite likely that the 
appellant's head injuries in service caused the seizure disorder 
even if the seizure disorder did not manifest itself until many 
years after the appellant's discharge from service.  Medical 
evidence has not been submitted or obtained that would counteract 
that opinion.  

In light of the foregoing, the Board finds that the evidence is 
at least in equipoise and the benefit of the doubt is resolved in 
favor of the appellant's claim of entitlement to service 
connection for a seizure disorder.

With respect to the appellant's claim of entitlement to service 
connection for the residuals of head trauma, the Board concludes 
that the preponderance of the evidence is against the claim and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance of 
evidence.  


ORDER

Entitlement to service connection for the residuals of head 
trauma, to include CVA, headaches, dizziness, left-sided 
hemiparesis, and left optic atrophy, is denied.

Entitlement to service connection for a seizure disorder, to 
include as secondary to head trauma, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


